Citation Nr: 0211245	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for left hip synovitis.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for hepatitis B will be discussed in a future 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1972 until 
September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1995, from 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for left hip synovitis and assigned a zero percent 
evaluation effective from December 1994.  The RO also granted 
service connection for hepatitis B and assigned a zero 
percent evaluation effective from December 1994.  

In February 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

During the pending appeal, in October 1996, the RO, in 
pertinent part, granted a 10 percent evaluation for left hip 
synovitis effective December 1994 and a 10 percent evaluation 
for hepatitis B effective December 1994; however, the veteran 
had not specifically requested a 10 percent evaluation for 
each disability.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims) (CAVC) held that 
when the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  As an evaluation higher than 10 percent 
is available under the provisions of Diagnostic Codes 5020-
5252 and 7345 of the VA Schedule for Rating Disabilities, the 
issues are still on appeal.  38 C.F.R. Part 4 (2001).  

In June 1997, after adjudicating other issues then pending on 
appeal the Board remanded the case to the RO for further 
development and adjudicative actions.  

In February 2002 the RO most recently confirmed and continued 
the 10 percent evaluation for left hip synovitis and for 
Hepatitis B.

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 10 
percent for Hepatitis B pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104, (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues have been recharacterized as set forth on 
the cover page.


FINDINGS OF FACT

1.  The probative evidence shows that the left hip synovitis 
does not result in limitation of flexion of the thigh to 30 
degrees or loss of abduction of the thigh beyond 10 degrees.

2.  From December 1994, the veteran's left hip synovitis has 
been mostly manifested by normal motion other than a decrease 
in external rotation shown at the April 1996 VA examination, 
and flare-ups of pain occurring two to three times a year, 
resulting in overall left hip disability of a slight, but no 
greater, degree, even with consideration of any functional 
limitation due to such factors as pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for left hip synovitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 
5252 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen in 
February 1975 for complaints of left hip pain of three weeks 
duration without history of trauma.  The examining doctor 
felt that it was synovitis.  In August 1975, he had a flare-
up of synovitis of the left hip after pushing a heavy object 
and straining his hip.  At his separation examination in July 
1975, synovitis of the left hip was diagnosed.  

Outpatient treatment records from the Seattle VA Medical 
Center submitted by the veteran for the period from January 
1991 to November 1994 show treatment for unrelated disorders.  

A claim was received from the veteran in December 1994 
seeking service connection for hip synovitis that began in 
December 1974.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 1995.  He related injuring his hips in 
service when he jumped off the deck of a ship onto a floating 
stage.  He reported having chronic aching exacerbated by any 
exertion.  He was unable to walk more than 2-3 miles and 
unable to participate in any high-impact sports.  He was 
unable to lift more than about 70 lbs.  He had exacerbations 
twice a year, lasting a couple of weeks.  During that time he 
used Motrin on a daily basis, used a cane and restricted his 
activities.  At other times, he took Motrin at least once a 
week.  

The March 1995 VA examination showed full flexion, extension 
and abduction of the left hip.  There was no percussive 
tenderness.  There was mild impairment in external rotation 
and he was able to externally rotate the left hip about 90 
degrees with discomfort in the extremes of external rotation.  
No other range of motion abnormalities were noted.  There was 
no redness, swelling, or tenderness of the hips.  

The pertinent assessment at the March 1995 VA examination was 
of bilateral hip pain, intermittent since trauma in 1974, as 
described in the report.  It was apparently diagnosed as 
recurrent synovitis, although it had been progressive and 
there might be some degenerative change as well.  X-rays were 
to be obtained.  He did have mild impairment in external 
rotation and had some activity impairments as described in 
the report.  There was a questionable history of positive 
rheumatoid factor and that would be checked.  

The report of a VA X-ray in March 1995 noted no evidence of 
degenerative joint disease.  There was a laboratory finding 
of a high rheumatoid factor.

In August 1995 the RO granted service connection for left hip 
synovitis and assigned a zero percent evaluation effective 
from December 1994.  The veteran disagreed with the 
evaluation and initiated this appeal.

With his substantive appeal, the veteran, in pertinent part, 
submitted a discharge summary for a period of hospitalization 
in August 1994, consult sheets dated in August 1997 and March 
1995, a July 1995 letter from a VA medical doctor, and a 
statement by the veteran.  These pertain to unrelated 
disorders.

At his personal hearing in February 1996, the veteran 
testified as to an injury in service regarding his hips and 
the treatment he received.  He testified that two to three 
times a year, mainly when the weather changes from fall to 
winter and then winter to spring, he is completely 
immobilized.  This was a recurring process ever since the 
fall in service.  He used Motrin for the daily pain.  

On his own, he purchased a cane that he used during the 
attacks described as occurring two or three times a year.  He 
had to curtail his sports activities.  He experienced 
difficulty with walking after about a mile and a half.  

The RO secured outpatient treatment records for the period 
from November 1990 to March 1996 from the Seattle VA Medical 
Center in April 1996.  When seen in January 1996 the veteran 
reported left hip synovitis intermittently since Naval 
service for which he used ibuprofen with adequate relief.  It 
was not active at that time.  In February 1996 the veteran 
complained of recurrent left hip pain after an injury while 
lifting and pulling.  He reported that his hip pain flared 
approximately every six months and usually abated in one week 
with medication, heat and rest.  Occasionally, he needed 
codeine and muscle relaxers for relief.  There was full range 
of motion with crepitus.  The symptoms were reproduced with 
flexion greater than 90 degrees, adduction and abduction.  
Strength was 5/5 and deep tendon reflexes (DTR) and sensation 
were intact.  It was noted that hip films in March 1995 did 
not show degenerative joint disease.  The assessment was 
recurrent left hip synovitis.  

In May 1996, the RO received a copy of a record of 
hospitalization at Overlake Hospital in 1989 for an unrelated 
disorder.

The veteran was afforded a VA C&P hip examination in April 
1996.  He reported that his left hip had continued to bother 
him episodically since service.  If he was on his feet for 
eight hours, he experienced some left hip discomfort which 
occasionally could radiate to his thigh and back.  He was 
last seen for a flare-up in February 1996.  

He stated that he could walk for about two miles before 
having left hip discomfort.  He experienced an unexplained 
flare-up three to four times a year for which he took 
salicylate.  X-ray films from a year earlier were negative.  
It was noted that he had a positive rheumatoid arthritis test 
but never had any symptoms compatible with that problem.  

The April 1996 VA examination revealed full flexion to 125 
degrees, with extension to 30 degrees.  Adduction and 
abduction were full at 25 and 45 degrees respectively.  
External rotation of the left hip was approximately 10 
degrees with 40 degrees internal rotation.  The end point of 
external rotation on the left seemed to be rather firm but 
not producing significant pain.  There was no leg length 
discrepancy and no hip contracture.  The impression was 
recurrent hip synovitis bilaterally with definite decrease in 
external rotation of the left hip noted on examination.

A report of April 1996 X-rays show that when compared with 
the previous examination in March 1995, there had been no 
change.  The alignment was anatomic.  There was no evidence 
of fracture or dislocation and no evidence of degenerative 
changes.  

The veteran received a VA general medical examination in 
January 1997.  He reported having exacerbations of hip pain 
about two to three times a year requiring a few days of bed 
rest and a week or two of medication.  He also used a cane 
during exacerbations and a cream.  He had no other ongoing 
problems with this other than not being able to walk more 
than a couple of miles before having hip discomfort.  

On VA examination in January 1997 the veteran was using a 
cane and had discomfort in the hips with walking, more 
prominent on the left than on the right.  He appeared to be 
in some discomfort when he walked.  He could abduct the left 
hip to 40 degrees, and adduct to about 20 degrees.  Flexion 
was to 115 degrees.  External rotation was to 25 degrees and 
internal rotation was to 40 degrees.  He had discomfort to 
all directions of motion.  The pertinent assessment was 
recurrent synovitis since 1974.

In June 1997, the veteran was notified by the RO that his 
claim had been remanded by the Board.  The veteran was asked 
to identify treatment providers and notified that VA would 
assist in obtaining VA records and private records for which 
authorization forms were submitted. 

The veteran was provided a VA orthopedic examination in 
October 1999.  He mentioned several jobs he had held since 
service, and that he had not worked since 1994 when he 
stopped working because of hip pain.  He commented that his 
last attack of hip pain was about six months earlier which he 
treated with bed rest for nearly a week and use of Tylenol.  
He used a cane for ambulation for about a week.  

The October 1999 VA examiner noted that the veteran walked 
without a limp and walked fairly well on tiptoes alone and 
heels alone.  On forward flexion he came about 5 inches from 
touching his toes and had a one phase recovery.  There was no 
gluteal atrophy.  In a seated position, he had some pain with 
rotation of the hip.  Internal rotation was approximately 30 
degrees and external rotation was approximately 30 degrees.  
The extremes of internal and external rotation were mildly 
painful in the hip.  The left hip had flexion to about 120 
degrees, full extension, full abduction and full adduction.  
Extremes of flexion, abduction, extension, rotation, and 
adduction were mildly uncomfortable in the groin area.  

The October 1999 VA examiner reviewed the March 1995 and 
April 1996 X-rays and noted that no abnormalities were 
reported on either set of films.  He commented that his 
review did not find any significant arthritic findings of the 
left hip joint.  The impression was hip joint pain and a past 
history of synovitis.  The veteran had symptoms compatible 
with early arthritis, but did not have any significant 
arthritic findings on X-rays.  He was no longer using a cane.  
He treated his symptoms with Tylenol and with hot showers 
that relieved his hip discomfort but not completely.  

VA treatment records received in February 2000 from the 
Seattle VA Medical Center show that in July 1996 the veteran 
was referred to physical therapy secondary to hip pain and to 
be evaluated for a home exercise program.  He complained that 
he had an ache at rest in his left hip worsened by activity, 
hills and stairs.  A hot shower and the use of topical cream 
helped.  It was bad in the morning and got progressively 
worse.  Clinical findings of the left hip were straight leg 
raising to 35 degrees with empty end feel, flexion to 90 
degrees, extension to 0 degrees, abduction to 30 degrees, and 
adduction was within normal limits.  

All decreased ranges had empty end feels with muscle 
twitching/guarding noted.  He was given instruction for a 
home exercise program and was issued a cane for use in 
ambulation to decrease stress on the left hip.  

The assessment in July 1996 was that the veteran presented 
with a confusing history and signs/symptoms inconsistent.  An 
X-ray did not show any changes consistent with 
osteoarthritis.  He stated that he had a diagnosis of 
rheumatoid arthritis.  He was highly reactive with physical 
evaluation, displaying some functional overlay.  He felt like 
he benefited from using a "SPC" and was instructed to use 
it only when his hip flared.  He was independent with a home 
exercise program.  No further physical therapy intervention 
was needed at that time.

The VA examiner who evaluated the veteran in October 1999 
wrote an addendum in July 2000 stating that the veteran had a 
diagnosis of synovitis, a joint lining condition.  It was not 
a condition that affected the muscles or the nerves.  When a 
joint had synovitis and was painful, the person often limped 
or demonstrated weakness because of the painful condition of 
the synovitis in that joint.  The examiner noted that the 
veteran did not have rheumatoid arthritis.  He had synovitis 
of a hip joint only, not multiple joints.  

With regard to the impact on being able to perform average 
employment in a civil occupation, the VA examiner stated that 
if the synovitis were severe and the person had a severe 
attack of synovitis or inflammation of the joint, at that 
time they might need to use a cane or crutches, which would 
limit mobility.  However, there were many jobs where the 
person would be able to continue to work even though they 
would have synovitis in the hip, e.g. desk type work or work 
with computers.  It would preclude jobs as far as climbing, 
kneeling, stooping, or carrying objects and walking longer 
distances more than a block or two.

The VA examiner again noted that synovitis affected the 
joint, and did not affect the muscles or the nerves.  When 
attacks of synovitis were present and severe, there might be 
weakened motions or fatigability, but not incoordination.  

The VA examiner repeated that if there were an acute severe 
attack of synovitis of a hip joint, the person at that time 
might need to use a cane or crutches, which would limit the 
ability to move about and affect the type of work as 
previously stated.  It was noted that range of motion 
findings were presented in the October 1999 examination 
report and were again provided.
  
The veteran was afforded a VA C&P examination in August 2001.  
He complained that he had pain and a funny type of sensation 
in both hips.  The examiner observed that he walked with some 
amount of antalgic gait.  He was not using a cane but had 
used it for a long time.  He was not driving because he could 
not use his lower extremities to the extent that he could 
drive with confidence and satisfaction.  He had not brought 
his crutches, but used a crutch as needed.  Range of motion 
findings for the left hip were abduction to 45 degrees, 
flexion to 125 degrees, internal rotation to 35 degrees, and 
external rotation to 60 degrees.  A plain X-ray of the left 
hip was normal.  He had polyarthritic symptoms and a positive 
Rheumatoid factor.  His erythrocyte sedimentation rate (ESR) 
was normal.  The examiner opined that though the veteran had 
no acute arthritis, his arthralgias, were secondary to a 
systemic problem like rheumatoid or hepatitis C related.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2001).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 4 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Synovitis will be rated on limitation of motion of the 
affected part, as arthritis, degenerative. 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2001).



Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. NOTE 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, inclusive. 38 C.F.R. 
Part 4, Diagnostic Code 5003 (2001).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. 
§ 4.45(f) (2001).

Standardized joint motion of the hip:  flexion 0 to 125 
degrees, hip abduction 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2001).  

Limitation of extension of the thigh to 5 degrees warrants 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2001).
Limitation of flexion of the thigh to 45 degrees warrants 
assignment of a 10 percent evaluation.  Where limitation is 
limited to 30 degrees, a 20 percent evaluation is warranted, 
and a 30 percent evaluation is assigned where flexion is 
limited to 20 degrees.  Where flexion is limited to 10 
degrees, a 40 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2001).

Where there is limitation of rotation of the thigh, inability 
to toe-out more than 15 degrees of the affected leg, a 10 
percent evaluation is assigned.  Where there is limitation of 
adduction, inability to cross legs, a 10 percent evaluation 
is warranted. Where there is limitation of abduction of the 
thigh, with motion lost beyond 10 degrees, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2001). 

Favorable ankylosis of the hip in flexion at an angle between 
20 and 40 degrees with slight adduction or abduction warrants 
assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  A 90 percent evaluation is warranted for 
extremely unfavorable ankylosis, in which the foot does not 
reach the ground, and crutches are necessary.  In addition, a 
note to DC 5250 indicates that where the 90 percent 
evaluation is assigned, entitlement to a special monthly 
compensation is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5250 (2001).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The RO considered the case under the guidelines of VCAA.

The Board is satisfied that all the facts relevant to this 
appeal for an increased evaluation have been properly 
developed and that VA has fully complied with its initial 
duty to assist every claimant in developing all facts 
pertinent to his claim for VA benefits as mandated by the new 
law.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  

The RO also provided the veteran statements of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  Thus, it is concluded 
that the RO satisfied the duty to notify the veteran.

The veteran was afforded the opportunity to present testimony 
at a personal hearing.  He stated that medical treatment had 
been at the Seattle VA Medical Center and the RO obtained the 
treatment records.  The RO had the veteran examined several 
times throughout the pending appeal with respect to the 
disorder at issue.  

In addition the Board remanded the claim in June 1997 for 
further development.  Thus, the duty to assist the veteran 
has also been satisfied.

The RO wrote to the veteran in July 2001 notifying him of 
VCAA.  The RO stated that VA would help him get evidence to 
support his recent claim.  He was notified as to what 
evidence VA had and that VA would obtain any evidence not 
already in the claims file upon receipt of specific 
identifying information and authorization forms, when 
necessary.  The RO notified the veteran that it would try to 
help to get records such as medical records, employment 
records or records from other Federal agencies, with 
identifying information provided by the veteran.  In 
addition, VA would assist by providing a medical examination 
or getting a medical opinion if necessary.  

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

The above discussion shows unequivocally that the RO 
considered the veteran's claim under the new law, the VCAA, 
thereby precluding any prejudice to the veteran by virtue of 
the Board's similar consideration on the this new law.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Having determined 
that the duties to notify and to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased evaluation

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his left hip 
synovitis on the occasion of the grant of service connection 
by the RO in August 1995, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that a subsequent rating decision assigned a 
10 percent evaluation for left hip synovitis effective from 
December 1994.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.

Diagnostic Code 5020 applies to synovitis, which is to be 
rated on limitation of motion as for degenerative arthritis.  
However, the 10 percent and 20 percent ratings based on X-ray 
findings in the absence of limitation of motion, as provided 
for in Diagnostic Code 5003, will not be utilized in rating 
synovitis.

Although the Remand requested an examination by a neurologist 
and one was not provided, it is not necessary to request such 
an examination as the examiner at the October 1999 orthopedic 
examination clearly and repeatedly stated that nerves are not 
involved in synovitis.  

The veteran's initial evaluation is 10 percent.  The maximum 
rating under Diagnostic Code 5251 for limitation of extension 
of a thigh is 10 percent, therefore an increased evaluation 
cannot be assigned under this diagnostic code.   

During the pending appeal, the veteran was afforded a VA 
examination in March 1995, January 1997, October 1999 and in 
August 2001.  The range of motion findings at these 
examinations do not warrant a compensable evaluation. 

In February 1996, even when the veteran sought treatment for 
left hip pain after lifting and pulling, he had full range of 
motion.  

The veteran also was afforded an April 1996 VA examination, 
and the findings then showed a decrease in external rotation 
of the left hip, but the end point did not produce 
significant pain.  However, the maximum evaluation for 
limitation of rotation of the hip when the affected leg 
cannot toe-out more than 15 degrees is 10 percent.  

The July 1996 findings at a VA physical therapy session noted 
limitation of motion however, not to the degree to warrant a 
compensable evaluation.  The decreased ranges were with 
muscle twitching and guarding.  However, the assessment noted 
that the veteran displayed some functional overlay and that 
he presented with confusing history and inconsistent 
signs/symptoms.

The Board notes that the veteran has consistently reported 
having flare-ups about two or three times a year.  He 
exhibited some discomfort when walking in January 1997 and 
using a cane.  At the October 1999 VA examination he walked 
without a limp, but the extremes of motion were mildly 
uncomfortable in the groin area.  In August 2001 the veteran 
complained of pain and walked with some amount of antalgic 
gait.  He was not using a cane or crutches but had done so in 
the past.  

Although in August 2001 the veteran reported not driving 
because of lack of confidence in the use of his lower 
extremities, in October 1999 he reported that he did not 
drive as he had lost his license due to a motor vehicle 
accident in 1989.  

As noted above, Diagnostic Code 5003 provides that where the 
limitation of motion of the specific joints involved is 
noncompensable, a 10 percent rating is applied for each major 
joint affected by limitation of motion, which must be 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  A hip is a major 
joint. 38 C.F.R. § 4.45(f) (2001).  The Board notes the 
veteran's subjective complaints of pain.  In this case, in 
the absence of limitation of motion of the left hip, the 10 
percent rating assigned compensates for any functional 
limitation due to the left hip disability.

Although consideration has been given to the appropriateness 
of rating the disability under other diagnostic codes, the 
competent evidence shows that the left hip is not ankylosed.  
Given these facts, there is no basis for a higher rating 
under any code and, as noted above, any functional loss 
experienced by the veteran is encompassed by the current 10 
percent rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In deciding this matter, the Board has considered all the 
evidence consistent with the CAVC's decision in Fenderson.  
The record does not show that the veteran is entitled to an 
evaluation greater than 10 percent for left hip synovitis 
since December 1994 when service connection for the 
disability was initially granted.

Consequently, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an initial 
rating greater than 10 percent for left hip synovitis.  
Furthermore, for above reasons, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The RO provided the veteran with the criteria for assignment 
of extraschedular evaluation and obviously considered their 
application to the veteran's case; however, the RO did not 
grant entitlement to an increased evaluation for the left hip 
disability on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the left hip disability 
has not required frequent inpatient care.  It was the July 
2000 VA examiner's opinion that were the left hip synovitis 
severe or during the time of a severe attack of synovitis or 
inflammation of the joint, the veteran's mobility would be 
limited and certain types of jobs would be precluded; 
however, it did not preclude him from work in general or 
markedly interfere therewith. 

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
left hip disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board has considered the evidence in light of the CAVC's 
decision in Fenderson.  The results of the VA evaluations 
during the pending claim do not show that the veteran was 
entitled to a rating greater than 10 percent for left hip 
synovitis at any time since December 1994.  Although the RO 
did not specifically refer to Fenderson, the veteran has not 
been prejudiced by the Board's consideration of the holding 
therein.  He has been advised of the laws and regulations 
pertinent to disability evaluations including synovitis and 
has been afforded examinations and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for left hip synovitis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

